                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

KRIZIA L. RANDALL,                             )
                                               )
       Plaintiff,                              )
                                               )
  v.                                           ) CIVIL ACT. NO. 3:18-cv-879-ECM
                                               )            (WO)
T-MOBILE US, INC.                              )
                                               )
       Defendant.                              )

                        MEMORANDUM OPINION and ORDER

        On December 16, 2019, the Magistrate Judge entered a Recommendation (doc.

13) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, and for good cause, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED prior to service of process in accordance with 28 U.S.C. §

1915(e)(2)(B).

       A separate Final Judgment will be entered.

       Done this 13th day of January, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
